Citation Nr: 1422164	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from September 1971 to June 1977.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

The Board finds that a VA examination is needed in this case.  An October 2013 VA examination found that the Veteran had ranges of motion of the thoracolumbar spine.  However, that examination report also found that the Veteran had unfavorable ankylosis.  Those contradictory findings make that examination report an inadequate basis upon which to base a decision.  Furthermore, while that examination noted at least six weeks of incapacitating episodes, the examiner did not verify that those incapacitating episodes required treatment by a physician and bed rest prescribed by a physician as required by the rating schedule.  38 C.F.R. § 4.71a (2013).  Therefore, an examination is required to clarify those findings.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine the current severity of a lumbar spine disability.  The examiner must review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

a)  The examiner should provide range of motion testing for the thoracolumbar spine, measured in degrees.

b)  The examiner should state whether there is any additional loss of function due to painful motion, excess motion, fatigability, incoordination, or weakened motion.  If so, the examiner should attempt to quantify any additional loss of function in terms of additional loss of range of motion in degrees.

c)  The examiner should state whether or not ankylosis is shown.  If ankylosis is shown, but range of motion findings are also shown, the examiner should explain that discrepancy.

d)  The examiner should state whether incapacitating episodes are shown due to intervertebral disc syndrome and should state the duration of any incapacitating episodes during a 12 month period.  Incapacitating episodes are periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The examiner should verify whether and what evidence of record shows treatment by a physician and bed rest prescribed by a physician.

2.  Then, readjudicate the claim.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


